

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE STATE AND FOREIGN SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH OTHER SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED,
OR  OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


Warrant No.  xx


WARRANT TO PURCHASE SHARES OF COMMON STOCK


OF


INNOLOG HOLDINGS CORPORATION


THIS CERTIFIES that, for value received,   xxxxxxxxxxxxx is entitled to purchase
from INNOLOG HOLDINGS CORPORATION, a Nevada corporation (the “Corporation”),
subject to the terms and conditions hereof, 500,000 shares (the “Warrant
Shares”) of common stock, $0.001 par value (the “Common Stock”).  This warrant,
together with all warrants hereafter issued in exchange or substitution for this
warrant is referred to as the “Warrant” and the holder of this Warrant is
referred to as the “Holder.”  The number of Warrant Shares is subject to
adjustment as hereinafter provided.  Notwithstanding anything to the contrary
contained herein, this Warrant shall expire at 5:00 pm Eastern Time on March 31,
2014, (the “Warrant Termination Date”).


1.  Exercise of Warrants.


(a)  The Holder may, at any time prior to the Warrant Termination Date exercise
this Warrant in whole or in part.  The exercise price shall be at a price per
share equal to $.01.  The Warrants are exercisable up to March 31, 2014. This
Holder may exercise this Warrant by (1) surrendering this Warrant (properly
endorsed) at the principal office of the Corporation, or at such other agency or
office of the Corporation in the United States of America as the Corporation may
designate, (2) providing written notice stating the Holder elects to exercise
the Warrant and specifying the number of Warrants being exercised and the name
or names in which the Holder wishes the Certificate for shares of Common Stock
to be issued, and (3)  paying to the Corporation the Exercise Price in lawful
money of the United States by check or wire transfer for each share of Common
Stock being purchased.  Upon any partial exercise of this Warrant, there shall
be executed and issued  to the Holder a new Warrant in respect of the shares of
Common Stock as to which this Warrant shall not have been exercised.  In the
event of the exercise of the rights represented by this Warrant, a certificate
or certificates for the Warrant Shares so purchased, as applicable, registered
in the name of the Holder, shall be delivered to the Holder hereof as soon as
practicable after the rights represented by this Warrant shall have been so
exercised.

 
 

--------------------------------------------------------------------------------

 

               2. Reservation of Warrant Shares.  The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.


3.  No Stockholder Rights.  This Warrant shall not entitle the holder hereof to
any voting rights or other rights as a stockholder of the Corporation.


4.  Transferability of Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Corporation by
the Holder in person or by duly authorized attorney, upon surrender of this
Warrant together with the Assignment Form annexed hereto properly endorsed for
transfer. Any registration rights to which this Warrant may then be subject
shall be transferred together with the Warrant to the subsequent
purchaser.  PLEASE NOTE, HOWEVER, the Warrants and any shares of our Common
Stock will be subject to certain restrictions on transferability and may not be
resold or otherwise transferred except pursuant to registrations under or
exemptions from the registration requirements of the Securities Act and
applicable state and foreign securities laws.


5.  Certain Adjustments.  With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:


                      (a)           Merger or Consolidation.  If at any time
there shall be a merger or a consolidation of the Corporation with or into
another corporation when the Corporation is not the surviving corporation, then,
as part of such merger or consolidation, lawful provision shall be made so that
the holder hereof shall thereafter be entitled to receive upon exercise of this
Warrant, during the period specified herein and upon payment of the aggregate
Exercise Price then in effect, the number of shares of stock or other securities
or property (including cash) of the successor corporation resulting from such
merger or consolidation, to which the holder hereof as the holder of the stock
deliverable upon exercise of this Warrant would have been entitled in such
merger or consolidation if this Warrant had been exercised immediately before
such merger or consolidation.  In any such case, appropriate adjustment shall be
made in the application of the provisions of this Warrant with respect to the
rights and interests of the holder hereof as the holder of this Warrant after
the merger or consolidation.


                      (b)           Reclassification, Recapitalization, etc.  If
the Corporation at any time shall, by subdivision, combination or
reclassification of securities, recapitalization, automatic conversion, or other
similar event affecting the number or character of outstanding shares of Common
Stock, or otherwise, change any of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such subdivision,
combination, reclassification or other change.


(c)           Split or Combination of Common Stock and Stock Dividend.  In case
the Corporation shall at any time subdivide, recapitalize, split forward or
change its outstanding shares of Common Stock into a greater number of shares or
declare a dividend upon its Common Stock payable solely in shares of Common
Stock, the Exercise Price shall be proportionately reduced and the number of
Warrant Shares proportionately increased.  Conversely, in case the outstanding
shares of Common Stock of the Corporation shall be combined or reverse split
into a smaller number of shares, the Exercise Price shall be proportionately
increased and the number of Warrant Shares proportionately reduced.

 
 

--------------------------------------------------------------------------------

 


6.  Legend and Stop Transfer Orders.  Unless the Warrant Shares have been
registered under the Securities Act, and then in that case subject to the
Holders’ compliance with the prospectus delivery requirements of Section 5 of
the Securities Act, upon exercise of any part of the Warrant, the Corporation
shall instruct its transfer agent to enter stop transfer orders with respect to
such Warrant Shares, and all certificates or instruments representing the
Warrant Shares shall bear on the face thereof substantially the following
legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE STATE OR FOREIGN SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH OTHER SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR
OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.


THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED TO A PERSON WHO IS NOT A CITIZEN OF THE UNITED STATES AS DEFINED
UNDER THE FEDERAL AVIATION ACT OF 1958, AS AMENDED, WITHOUT THE COMPANY’S
EXPRESS WRITTEN CONSENT.”
 
7.  Miscellaneous.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Nevada.  All the covenants and
provisions of this Warrant by or for the benefit of the Corporation shall bind
and inure to the benefit of its successors and assigns hereunder.  Nothing in
this Warrant shall be construed to give to any person or corporation other than
the Corporation and the holder of this Warrant any legal or equitable right,
remedy or claim under this Warrant.  This Warrant shall be for the sole and
exclusive benefit of the Corporation and the holder of this Warrant.  The
section headings herein are for convenience only and are not part of this
Warrant and shall not affect the interpretation hereof.  Upon receipt of
customary and reasonable indemnity and evidence satisfactory to the Corporation
of the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Corporation, if lost, stolen or destroyed, and
upon surrender and cancellation of this Warrant, if mutilated, the Corporation
shall execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.


IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this  31st day of March,2009.


INNOLOG HOLDINGS CORPORATION
     
By:
   
Name: Michael J. Kane
Title: Secretary/Treasurer


 
 

--------------------------------------------------------------------------------

 


WARRANT EXERCISE FORM


To Be Executed by the Holder in Order to Exercise Warrant


To:
INNOLOG HOLDINGS CORPORATION
Dated:________________________
8300 Greensboro Drive Suite 225
McLean, VA 22102

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. ______, hereby irrevocably elects to purchase (check applicable box):
 
 
¨
____________ Shares of the Common Stock of INNOLOG HOLDINGS CORPORATION covered
by such Warrant; or

 
 
¨
The maximum number of shares of Common Stock covered by such Warrant.

 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant.  Such payment takes
the form of (check applicable box or boxes):
 
 
¨
$                         in lawful money of the United States

 
The undersigned hereby requests that certificates for the Warrant Shares
purchased hereby be issued in the name of:
  
                                                                                                     
           

                                                          
                                                      
(please print or type name and address)


                                      
                                                                          

(please insert social security or other identifying number)


and be delivered as follows:
   
                                                                                                                 
    
                                                                                                                                                 
(please print or type name and address)


                                                                                                             
   
(please insert social security or other identifying number)


and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.


  
 
Signature of Holder
 

 
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form.  Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to 
 

_______________________________________________________________________________
whose address is


____________________________________________________________________________________________


____________________________________________________________________________________________


                                       
                                                            
        Dated:  _____________________, _________


                                           Holder's
Signature:               _______________________________________________


                                           Holder's Address:               
 _______________________________________________


                                                                                         
_______________________________________________


Signature Guaranteed:  ___________________________________________


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust
corporation.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Warrant.
 
 
 

--------------------------------------------------------------------------------

 